700 F.2d 569
Judith G. ABRAMS, Plaintiff-Appellant,v.SAILBOAT CUTTER, "SLOW DANCER," her engines, equipment,apparel, furniture, etc., and Benjamin M. Abrams,Defendants-Appellees.
No. 82-4279.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Jan. 25, 1983.Decided March 2, 1983.

Randall T. Fennell, Fennell & Phillips, Saipan, Mariana Islands, for plaintiff-appellant.
Douglas F. Cushnie, Saipan, Mariana Islands, for defendants-appellees.
Appeal from the United States District Court for the Northern Mariana Islands.
Before ELY and KENNEDY, Circuit Judges, and NIELSEN,* District Judge.
PER CURIAM:


1
This appeal is from the district court's grant of summary judgment dismissing the action brought by plaintiff below for rents and profits from the use of a sailboat.  The action was based upon an alleged property interest in the vessel pursuant to a divorce decree entered by the High Court of the Trust Territory of the Pacific Islands.


2
At the time of the decree the parties were residents of the Trust Territory of the Northern Mariana Islands.  The High Court entered its decree before the date on which its jurisdiction was transferred to the courts of the newly constituted Commonwealth of the Northern Mariana Islands.  (The transfer of jurisdiction from the courts of the Trust Territory to the courts of the Commonwealth of the Northern Mariana Islands was accomplished under the Constitution of the Northern Mariana Islands, Schedule on Transitional Matters, Section 4, and 48 U.S.C. Sec. 1694.)    After the effective date of the transfer of jurisdiction, however, the plaintiff below moved the High Court to amend or modify the decree to clarify the nature of her property interest in the sailboat.  The High Court declined to modify or amend the decree, but did issue an order of clarification.  The clarification was substantially adverse to the position the plaintiff presented in the district court, and in the proceeding below she sought to avoid its consequences.  The district court, however, relied upon the clarification to grant summary judgment based upon collateral estoppel.  We think such reliance was correct, and we affirm.


3
Having properly assumed jurisdiction over the original cause of action for divorce, the High Court retained jurisdiction for purposes of amending or clarifying its prior order, even though original jurisdiction over such actions had been transferred to the District Court for the Northern Mariana Islands.  The district court properly relied upon the High Court's clarification in dismissing the plaintiff's claim, particularly where the clarification was made at her instance.


4
AFFIRMED.



*
 Honorable Leland C. Nielsen, United States District Judge for the Southern District of California, sitting by designation